Citation Nr: 0535218	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-32 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased schedular disability rating 
for sinusitis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
bronchial asthma, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) (2005) for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sons

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  The Board remanded the case in 
August 2005 to afford the veteran a requested hearing.  He 
thereafter testified before the undersigned in November 2005.  
Additional evidence was submitted following the hearing, with 
an accompanying waiver of initial RO consideration.

The issue of entitlement to an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) for sinusitis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's sinusitis is not manifested by a history of 
radical surgery or repeated surgeries, by chronic 
osteomyelitis, or by near constant sinusitis.

2.  The veteran's bronchial asthma is productive of a Forced 
Expiratory Volume in one second (FEV-1) of less than 40 
percent of the predicted value. 




CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 30 
percent for sinusitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.97, Diagnostic 
Code 6510 (2005).

2.  The criteria for a schedular 100 percent rating for 
bronchial asthma have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.97, Diagnostic Code 6602 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the appellant of the information and evidence 
needed to substantiate and complete a claim, notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This assistance includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a 
duty to notify the appellant that he should submit all 
pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Except as to the information and evidence 
necessary to substantiate the sinusitis claim, written notice 
provided in August 2002 fulfilled the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the veteran to submit all pertinent evidence in his 
possession.  The veteran was advised in the October 2002 
rating decision, March 2004 statement of the case, and in 
supplemental statements of the case of the information and 
evidence necessary to substantiate the sinusitis claim, 
namely the criteria to establish a rating higher than 30 
percent for the disorder.

Finally, the Board finds that VA has secured all available 
pertinent evidence for which he authorized VA to obtain, and 
conducted all appropriate development.  The record shows that 
he was examined in connection with his claims in September 
2002 and November 2004.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the October 2002 adjudication did not affect the essential 
fairness of the adjudication.  See generally, Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The prior adjudication 
was not prejudicial to the appellant.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The veteran has neither alleged nor 
shown prejudice from any error in the timing or content of 
the VCAA notice.  Given the specificity of the VCAA notice, 
as well as the time afforded the veteran following the notice 
to respond, the Board finds that any error in the timing of 
the notice is harmless.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless, particularly as to the bronchial asthma claim.  
Of course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected bronchial asthma and sinusitis.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

I.  Sinusitis

As noted in the Introduction, the veteran's service ended in 
January 1946.  Service connection for pansinusitis was 
granted in July 1946, evaluated as 10 percent disabling.  
This evaluation was increased to 30 percent in January 1997; 
the 30 percent evaluation has remained in effect since that 
time.

The RO evaluated the veteran's sinusitis as 30 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6510.  In 
order to receive a rating higher than 30 percent for 
sinusitis, the evidence must show a history of radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6510.  

The Board notes in passing that while the RO also considered 
the rating criteria for sinusitis in effect prior to October 
7, 1996, the veteran's claim for an increased rating was 
filed in May 2002.  Consequently, only the current rating 
criteria are for application.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The pertinent evidence of record includes a VA examination 
report dated in September 2002, as well as private medical 
records for 2000 to October 2005, and VA treatment records 
for February 2003 to October 2004.  These records do not show 
any history of radical surgery for sinusitis, repeated 
surgeries, or any clinical evidence of osteomyelitis.  While 
several diagnosticians have noted the presence of a surgical 
alteration versus anatomic variation in the ostiomeatal 
complex, a longitudinal review of the record shows that the 
veteran has consistently refused to undergo any surgery on 
his sinuses.  The more recent private medical records 
document symptoms including occasional tenderness to 
palpation of the frontal and maxillary sinuses, several 
episodes of sinusitis each year with antibiotic treatment, 
and occasional purulent discharge.  They do not record any 
complaints of headaches or show any crusting.  They show that 
he underwent sinus irrigations, but not surgery.  The 
September 2002 VA examiner noted mild tenderness to palpation 
of the frontal and maxillary sinuses, with otherwise normal 
findings.  The veteran testified at a hearing in November 
2005 that he experiences several episodes of sinusitis each 
month, but the treatment records do not reflect that level of 
frequency.

In short, the clinical evidence does not show any history of 
radical surgery or repeated sinus surgeries, and the veteran 
does not contend that he ever underwent surgery on his 
sinuses.  Nor does the evidence show any osteomyelitis of the 
sinuses.  While the evidence shows repeated episodes of 
sinusitis, the evidence does not show that the sinusitis is 
near constant.  In addition, while there is occasional sinus 
tenderness and purulence, there is no crusting or associated 
headaches, and in any event, and as noted above, there is no 
predicate history of repeated surgeries to support a 
schedular rating higher than 30 percent for sinusitis.  
Accordingly, entitlement to a higher schedular rating is 
denied.   

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107. 

II.  Bronchial asthma

Service connection for bronchial asthma was granted in 
January 1997, evaluated as 30 percent disabling.  This 
evaluation has remained in effect since that time.

The RO evaluated the veteran's bronchial asthma as 30 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6602.  
Under that code, a 30 percent rating for bronchial asthma 
requires FEV-1 of 56- to 70-percent predicted, or; a ratio of 
FEV-1 to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  A 60 
percent evaluation requires FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation requires FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602.

Pertinent private medical records on file from 2000 show that 
the veteran frequently seeks treatment for breathing problems 
including shortness of breath, and has been hospitalized for 
pneumonia.  The records note a history of prolonged 
hospitalization in 1998 or 1999 with the consequent 
development of postoperative peritonitis and sepsis.  The 
records show that he uses Prednisone for an orthopedic 
condition, and nasal steroids for his breathing problems.  
During a July 2002 pulmonary function test, he demonstrated 
an FEV-1 of 56 percent predicted, and an FEV-1/FVC of 80 
percent; his effort was described as inconsistent.  

During an October 2005 pulmonary function test, he was noted 
to have recently begun using supplemental oxygen.  He 
demonstrated an FEV-1 of 34 percent of predicted, and an FEV-
1/FVC of 79 percent.  His effort was described as good.  The 
examiner noted the absence of significant improvement with 
bronchodilation therapy.

The veteran attended a VA examination in September 2002.  The 
examiner noted that the July 2002 pulmonary function testing 
results likely represented a sequelae of postoperative adult 
respiratory distress syndrome developed following a past 
colectomy.  The examiner noted that the colectomy was 
complicated by post operative septic shock which required a 
prolonged period of mechanical ventilatory support. 

The veteran underwent pulmonary function testing in 
connection with a November 2004 VA examination.  He 
demonstrated an FEV-1 of 48 percent of predicted, and an FEV-
1/FVC of 84 percent.  With bronchodilation therapy, he showed 
an FEV-1 of 60 percent of predicted, and an FEV-1/FVC of 78 
percent.

The evidence of record since 2000 does not show any episodes 
of respiratory failure or the need for daily use of systemic 
high dose corticosteroids or immuno-suppressive medications.  
His FEV-1 was nevertheless shown as less than 40 percent of 
predicted value when tested in October 2005.  While the 
studies in July 2002 and November 2004 showed that his FEV-1 
was above 40 percent of predicted value, after resolving 
reasonable doubt in the appellant's favor, the record as a 
whole shows that the veteran's bronchial asthma has 
progressively worsened during the course of this appeal, with 
the appellant now requiring supplemental oxygen.  The Board 
also points out that the other two referenced studies 
demonstrated an FEV-1 which was not substantially in excess 
of 40 percent of predicted value in any event.  In the 
Board's opinion, the October 2005 findings accurately reflect 
the current severity of the veteran's bronchial asthma.  The 
Board notes that the veteran's effort in October 2005 was 
good, and unfortunately he did not demonstrate any 
significant improvement with bronchodilation therapy.

The Board recognizes that the September 2002 examiner 
concluded that the findings shown on the July 2002 pulmonary 
function tests were a reflection of a separate respiratory 
disorder, i.e., post operative residuals of a colectomy.  The 
Board points out that a similar opinion is not of record 
addressing the subsequent diagnostic tests, or addressing the 
veteran's current deteriorated respiratory condition.  Hence, 
the Board finds that the pulmonary function testing in 
October 2005 accurately reflects the severity of the 
veteran's service-connected bronchial asthma.  See Mittleider 
v. West, 11 Vet. App 181 (1998).

Accordingly, the Board concludes that the veteran is entitled 
to a 100 percent schedular evaluation for bronchial asthma.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased schedular disability rating for 
sinusitis is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, a 100 percent schedular evaluation for 
bronchial asthma is granted.


REMAND

In a July 2005 statement, the veteran's representative 
requested consideration of an extraschedular evaluation for 
sinusitis under 38 C.F.R. § 3.321(b)(1).  At his November 
2005 hearing, the veteran testified that his service-
connected disorders, and his breathing problems in 
particular, forced him into a less lucrative profession.

Unfortunately, the record shows that the RO has never 
documented their consideration whether referral of the 
veteran's case for assignment of an extraschedular evaluation 
for sinusitis is warranted, or even advised him of the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board will 
therefore remand the issue of entitlement to an 
extraschedular evaluation for sinusitis for further 
development.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain 
what, if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the veteran's claim for an extraschedular 
rating for sinusitis.  The letter should 
also specifically inform the veteran and 
his representative of which portion of 
the evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on his behalf, and a 
request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to the 
remaining issue on appeal.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims files any 
medical records identified by the veteran 
which have not been secured previously.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should so inform him 
and his representative and ask them to 
provide a copy of the outstanding medical 
records.

4.  The veteran should also be requested 
to submit specific evidence demonstrating 
how sinusitis currently causes a marked 
interference with employment. 

5.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, to include VA examination if 
deemed necessary, has been conducted and 
completed in full.

6.  The RO should then prepare a new 
rating decision and adjudicate whether 
the case should be forwarded to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration of sinusitis.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative with an opportunity to 
respond.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


